Per Curiam.
The petition in this proceeding is so inártistically framed that we have, encountered no little difficulty in *203comprehending the tenor and purpose of its contents. No doubt the lower court had the same experience. It hardly merits the name of a pleading. These facts are to be gathered from it:
In 1884 the Board of County Commissioners established water rates for purchasers of land from defendant. This they did, however, for the year 1884 only. Some time prior to 1889, at the request and with the full consent of relators, the board established other rates. What, in this proceeding, their legal effect would have been, had relators properly pleaded the mistake and fraud they relied upon, it is unnecessary for us to discuss.
The averments of fraud and mistake in the petition are mere legal conclusions, which we are forced to entirely disregard.
This leaves relators in the attitude of seeking to compel the defendant to furnish them water in utter disregard of a contract voluntarily entered into, and partly complied with for a long period of time. Under these circumstances the petition was properly denied.
The judgment or order denying it is affirmed.

Affirmed.